            Case 1:20-cv-00419-DAD-SAB Document 22 Filed 10/26/20 Page 1 of 1


 1

 2

 3

 4
                        UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   DELTA ZETA SORORITY, et al.,                      Case No. 1:20-cv-00419-DAD-SAB

 8                 Plaintiffs,                         ORDER DEEMING JUNE 15, 2020 FILING
                                                       AS ANSWER TO COMPLAINT
 9           v.
                                                       (ECF No. 13)
10   AIMEE STEARNS,

11                 Defendant.

12

13          On March 30, 2020, Delta Zeta Sorority, Kappa Kappa Gamma Fraternity, and Sigma

14 Chi Corporation (collectively “Plaintiffs”) filed this action alleging violations of the Lanham

15 Act, 15 U.S.C. § 1051 et seq. and state and common law. A scheduling conference in this matter

16 was held on October 26, 2020, and the issue was raised regarding whether Defendant Aimee

17 Stearns had filed an answer to the complaint.

18          On June 15, 2020, Defendant filed a “reply to the summons” in which she requested an

19 additional 90 days to obtain counsel. (ECF No. 13.) The document was docketed as a motion
20 for an extension of time, however, Defendant did generally respond to the allegations in the

21 complaint. Given that Defendant is proceeding pro se in this matter at this time and liberally

22 construing the pro se pleading, the June 15, 2020 filing is HEREBY DEEMED an answer to the

23 complaint.

24
     IT IS SO ORDERED.
25

26 Dated:     October 26, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
27

28


                                                   1
